COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ABEL LUNA,                                                     No. 08-13-00151-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             409th District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                             State.                             (TC# 20110D01174)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the State’s motion for extension of time to file the brief until July 16,
                                           '
2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE STATE’S BRIEF
                                            '
WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before July 16, 2014.

       IT IS SO ORDERED this 18th day of June, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.